Citation Nr: 0426307	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to February 1983.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California which denied a rating in 
excess of 20 percent for the right knee disability.  A 
videoconference hearing was held before the undersigned in 
July 2002.  The Board undertook additional development in 
December 2002, and in October 2003 remanded the case for 
further development and RO review.  On remand the RO 
increased the combined rating to 40 percent, including an 
increase 30 percent rating for instability and a separate 10 
percent rating for degenerative arthritis of the right knee, 
effective from the date of claim in 1997; the issue has been 
characterized to reflect that the knee is rated under two 
separate diagnostic codes.  


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritis, with pain, tenderness, and 
limitation of flexion to 90 degrees and extension to 10 
degrees; instability is not currently shown; limitation of 
extension to 15 degrees or flexion to 30 degrees, or 
ankylosis of the knee is not shown.  


CONCLUSION OF LAW

A combined rating in excess of 40 percent for right knee 
disability is not warranted  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 
4.71a, Codes 5003, 5010,5257, 5260, 5261 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why his 
claim was denied in the March 1998 rating decision and in a 
September 2000 statement of the case (SOC).  A September 2002 
Board decision (addressing a separate matter) provided some 
general notice of the VCAA.  The April 2004 rating decision 
informed the veteran of the basis for the rating increases.  
Also, a May 2004 supplemental SOC (SSOC) provided the veteran 
further, more complete, notice of what evidence was needed to 
substantiate his claim and of his and VA's respective 
responsibilities in claims development.  Everything submitted 
by the veteran to date has been accepted for the record, and 
considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede either decision on appeal, 
such notice obviously was not possible prior to enactment of 
the VCAA.  Throughout the course of this appeal the RO has 
kept the veteran regularly apprised of everything the VCAA 
requires, and he has had more than ample opportunity to 
respond/supplement the record.  The claim was readjudicated 
(and the rating increased, as noted) subsequent to VCAA 
notice.  The veteran is not prejudiced by any notice timing 
defect.  The veteran has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  Several VA examinations have been 
conducted, most recently in March 2004.  In August 2004 the 
veteran's representative questioned the adequacy of the March 
2004 examination, alleging, in essence, that the examiner had 
not had an opportunity to review the veteran's claims file in 
conjunction with the examination.  However, the report of 
that examination clearly reflects that the examiner was 
familiar with the contents of the claims file (as note his 
historical references to various surgical procedures).  The 
examination was thorough, and became the basis for the RO's 
subsequent rating increases.  The veteran has not identified 
any pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

On April 1993 VA fee-basis examination, status post surgery 
for tears of right knee menisci, with probable 
chondromalacia, was diagnosed.  X-rays showed minimal joint 
space narrowing of the medial compartment and chondromalacia 
of the patella.  

A September 1997 VA primary care health note includes a 
diagnosis of severe right knee arthralgia.  

A July 1998 VA outpatient treatment record shows a diagnosis 
of osteoarthritis of the knees.  A January 1999 VA outpatient 
treatment note includes a diagnosis of right knee traumatic 
osteoarthritis.

A January 1999 VA X-ray report notes the presence of right 
knee mild degenerative changes.  

On April 1999 VA fee-basis examination the veteran complained 
of right knee pain, swelling and instability.  Right knee 
diagnoses included post traumatic arthritis, anterior 
cruciate ligament deficiency, and status post lateral 
meniscectomy.  
July 2003 private MRI [magnetic resonance imaging) of the 
right knee revealed a tear of the anterior cruciate ligament, 
meniscus tears and moderate osteoarthritis with articular 
cartilage narrowing along the medial joint margin.  

A September 2003 private operative report shows that the 
veteran underwent multiple procedures including partial 
meniscectomies and thorough debridement of the right knee 
joint in all three compartments and synovectomies.

On March 2004 VA fee-basis examination the veteran complained 
of persistent right knee swelling, and of difficulty climbing 
stairs, squatting and kneeling.  He added that the knee did 
not feel unstable.  Examination showed moderate swelling of 
the right knee.  Extension was to 10 degrees actively and 
passively, and flexion was to 90 degrees (active) and 120 
degrees (passive).  There was pain on range of motion 
testing.  Medial joint line tenderness was noted.  There was 
no tenderness on the lateral aspect of the knee, and the knee 
was stable.  Internal and external rotation of the knee was 
evidenced by positive tibial torsion testing.  The diagnoses 
were degenerative arthritis of the right knee secondary to 
chronic ACL [anterior cruciate ligament] tear and right knee 
pain due to early degenerative arthritis.  The examiner added 
that the veteran could not flex his right knee fully because 
of the pain.  The pain was significant and limited functional 
ability during flare-ups.  Instability of the knee was not 
demonstrated.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

A disability must be reviewed in relation to its history.  38 
C.F.R. § 4.1.  Any reasonable doubt regarding the degree of 
disability must be resolved in favor of the claimant, 38 
C.F.R. § 4.3 and where there is a question as to which or two 
evaluations apply, the higher musty be assigned where the 
disability picture more nearly approximates the criteria for 
such rating, 38 C.F.R. § 4.7.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  

Recurrent subluxation and lateral instability of the knee are 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent (maximum) when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5257.

Traumatic arthritis is rated as degenerative arthritis based 
on limitation of motion.  38 C.F.R. § 4.71a, Codes 5010, 
5003.  

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

VA's General Counsel for VA has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003, which provides for the presence 
of arthritis, and Diagnostic Code 5257 which provides for 
instability.  See VAOPGCPREC 23-97.  

Analysis

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

As noted, the appeal was initiated from a rating decision 
which denied a rating in excess of 20 percent for right knee 
disability, and an April 2004 Decision Review Officer's 
Decision increased the combined rating for such disability to 
40 percent, based on a formulation of 30 percent for 
instability under Code 5257, and 10 percent for traumatic 
arthritis under Codes 5010, 5003, and limitation of motion 
codes.  

The 30 percent rating for instability is the maximum 
schedular rating provided for such disability (under Code 
5257).  Consequently, any further increase in the rating 
would have to be based on application of alternate rating 
criteria.  It is also noteworthy that the most recent (March 
2004) VA examination revealed no current instability, and 
that the veteran indicated then that the knee felt stable.  

The 10 percent rating for right knee arthritis is justified 
by the limitation of extension shown on VA examination (to 10 
degrees).  Any further increase would require a showing of 
limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees.  Such findings are neither noted on 
any examination, nor alleged.  The knee could also receive a 
combined rating in excess of 40 percent if there was 
ankylosis in flexion between 10 and 20 degrees (Code 5256).  
Ankylosis also is neither shown nor alleged.  In addressing 
these matter the Board has considered whether there should be 
a further increase in the rating based on loss of motion or 
other function due to pain.  However, there is nothing in the 
record indicating that pain restricts function to the degree 
necessary for the next higher rating.  

In summary, the Board has considered all applicable rating 
criteria and found no basis for increasing the combined 
rating for right knee disability to a rating in excess of 40 
percent.  A 40 percent rating reflects quite severe 
impairment.

The preponderance of the evidence is against this claim.  
Hence, it must be denied.





ORDER

A combined rating in excess of 40 percent for the veteran's 
service-connected right knee disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



